The appellee, plaintiff below, by her complaint for damages, alleges, in substance, as follows: That on August 24, 1924, about 9 o'clock in the evening, she was lawfully and carefully walking across West Thirtieth street near East Riverside drive in that part of the city of Indianapolis which is included within Riverside drive; that the defendant (appellant herein) was the owner of a Ford automobile which he was then driving east along West Thirtieth street near east Riverside drive; that he (the appellant) "was at said time and place, driving said automobile in a careless, negligent and reckless manner, utterly unmindful of his duty to the pedestrians who were then lawfully on said street in this . . . that said defendant carelessly and negligently failed to watch the road ahead of his automobile or to heed the fact that there were in said street and in the immediate course of said automobile several persons crossing said street, including the plaintiff"; that "the defendant carelessly and negligently failed to slow down and notify said pedestrians of the sudden approach of his said automobile, either by sounding his horn or giving any other signal or warning, as is required by the laws of the State of Indiana, then in full force and effect"; that while the plaintiff, in company with other pedestrians, and in the exercise of due and proper care, was walking across West Thirtieth street, the defendant carelessly, negligently and recklessly drove his automobile with great force and violence upon and against the plaintiff; that she suffered severe injuries in that her right leg was broken above the *Page 139 
knee, and that she, in the attempt to cure herself, has been forced to pay, and has paid out and expended, large sums of money for medicine and medical supplies, etc. Appellant answered by a general denial. The case was submitted to a jury, which returned a verdict for the appellee in the sum of $900. Appellant's motion for a new trial was overruled, which ruling is assigned as error. The reasons or causes presented for our consideration are that the verdict is not sustained by sufficient evidence, and the verdict is contrary to law.
The evidence discloses that West Thirtieth street in the city of Indianapolis is paved to a width of 30 or 40 feet; that Riverside Park is an amusement place, visited by the citizens, not only of Indianapolis but elsewhere throughout the state, and West Thirtieth street, for a considerable distance, forms the south boundary line of the park; that, at the park, there is an amusement known as the "Old Mill," which is very near the curb line on the north side of West Thirtieth street that the Indianapolis Street Railway Company maintains a loop on its lines, which loop is directly opposite the "Old Mill," and at a place a few feet south of the curb line on the south side of West Thirtieth street; that, at the loop, passengers are discharged who intend to visit the park, and likewise passengers are taken away from the park; that people going and returning from the park pass over West Thirtieth street at a place in line with the "Old Mill" and the loop, although there is no street intersection at the particular point so used by pedestrians who desire to enter or leave the park; that West Thirtieth street, from a point in line with the loop and the "Old Mill," is in a "bend," and from said point it is a short square to the White River bridge.
On August 24, 1924, appellee, who was a resident of Osgood, Indiana, was visiting her son in Indianapolis. She was a married woman, 65 years of age. On the *Page 140 
afternoon of August 24, in company with her son and his family, she visited Riverside park. In the afternoon, a slight rain fell, but, at about 9 o'clock in the evening, the street was dry, and no rain was in evidence. At the time last mentioned, the appellee and other members of the party, which consisted of about 10 persons, gathered at the "Old Mill" for the purpose of returning home; the mother-in-law with the granddaughter and grandson of appellee proceeded to cross West Thirtieth street, and did so cross the street to the south side thereof, walking in practically a straight line from the "Old Mill"; they were followed very closely by the appellee, who, at the time had a "clear space across the street," and other members of the party immediately followed appellee. When appellee was within approximately six feet of the south curb line, an automobile, driven by appellant, an old Ford sedan with lights dimmed, "came around," and the right front fender of the Ford struck appellee, knocked her sideways, breaking her leg. The Ford car was moving at a speed of between 15 and 20 miles per hour. Appellant's car moved a distance of from 16 to 30 feet after striking appellee, taking into consideration the length of the car. Appellant did not check his car or give appellee a timely warning by sounding his horn or by signaling to her of his approach.
One witness said on cross-examination in answer to the following questions: "You say your mother-in-law, when she fell, `sort of crumpled,' what do you mean by that?" A. "She fell, it knocked her clear of the car."
Q. "In what way?"
A. "Knocked her south."
Q. "Went straight south did she?"
A. "Not exactly, sort of sideway."
Another witness said on direct examination: "At that time I heard my cousin Vivian Branham . . . my grandmother, Mrs. Eads, had crossed the street and I was still *Page 141 
on the north side, and she was crossing and was pretty well across, and I noticed a car coming down Thirtieth street, and did not pay much attention, but heard my cousin Vivian Branham scream. The next thing I saw my grandmother on the street, and a Ford sedan slow down in front, that is, east of her. There were three or four persons crossing the street at that time." In answer to the question: "Where did the accident occur," the same witness said: "On Thirtieth street, at the bend, where it makes a bend, on the south side of Thirtieth street."
Several witnesses, who were on the south side of the street or in the act of crossing, gave evidence to the effect that they first saw appellant's automobile when within four feet of appellee, and one witness, who was on the north side of the street, said he saw the automobile about 20 feet away to the west. Appellee says she first observed appellant's car when within about two feet from her, and she moved to avoid it when the right fender struck her.
The appellant and his witnesses gave evidence that he, appellant, was driving an old Ford sedan, as above indicated. Seated in his car were eight other persons, consisting of his family and relatives. On the night in question, he was driving east on West Thirtieth street, intending to stop at Riverside park and hear the music. A Mrs. Ginsberg was riding in the front seat with appellant. She said: "I saw her [meaning appellee] and the people crossing, and she was almost across the street." One Muriel Fishman said: "The lady had started across the street, she seemed to slip, taking hold of the fender of our car as she fell by the side of the car."
The appellant said on cross-examination, "How fast was Mrs. Eads coming when she struck your car, as you say?" A. "Was not coming very fast; she was not sure of her feet." All of the witnesses for the appellant said *Page 142 
the Ford sedan was standing still; that they had stopped with the traffic and were looking for a place to park.
The evidence is to the effect that a person standing near the"Old Mill" looking west had a clear view to the bridge about 300 feet away. The evidence, however, does not disclose the degree of the curve at the point of the accident, or the distance appellee or others could have observed an automobile approaching from the west on Thirtieth street. The appellee said the automobile just "came around."
It has often been stated in opinions of the various courts that where there is a general verdict for the plaintiff, the court on appeal will sustain the verdict of the jury "if there was any competent evidence tending to establish any one of the several acts of negligence charged in the complaint," and such act of negligence is the proximate cause of the injury sustained by the appellee (Davis, Agent, v. Welch [1923], 80 Ind. App. 334, 140 N.E. 439); that, in an action for personal injuries, a general verdict in favor of the plaintiff is, in effect, a finding in his favor on the issues of negligence, as well as upon every other issuable fact necessary to sustain his cause of action (Union Traction Co. v. Sullivan [1905],38 Ind. App. 513, 76 N.E. 116); that, in determining any material question in issue, the jury has the right to consider all of the evidence introduced at the trial which bears upon such question, whether introduced by the party having the burden of such issue or by his opponent (Pearcy v. Floyd, etc., Lumber Co. [1917],186 Ind. 136, 115 N.E. 90); that the burden of proof on the question of contributory negligence is on the defendant, and whether or not a given state of facts shows contributory negligence, considering the evidence as a whole, is generally a question to be determined by the jury, "unless" such facts "are undisputed and such as to impel an inference of negligence in the minds of all *Page 143 
reasonable persons." (Cincinnati, etc., R. Co. v. McGaughey
[1925], 85 Ind. App. 1, 147 N.E. 727.)
With the above principles of law in mind, we will proceed to examine appellant's propositions, viz.: There is absolutely no evidence from any one showing a single act of negligence on the part of the defendant; the uncontradicted evidence shows that appellee was guilty of contributory negligence.
Section 10476a Burns 1914, Acts 1913, ch. 300, § 14, which was in force at the time of the accident in question, reads, in part, as follows: "In approaching a pedestrian who is upon the traveled part of any highway and not upon a sidewalk, and upon approaching an intersecting highway or curve or a corner in a highway where the operator's view is obstructed, every person operating a motor vehicle or motor bicycle shall slow down and give a timely signal with the bell, horn or other device for signaling," and § 10476c Burns 1914, reads in part: "No person shall drive or operate a motor vehicle upon any public highway in the state at a speed greater than is reasonable or prudent, having regard to the traffic and use of the way or so as to endanger the life or limb or injure the property of any person."
In this case, the evidence is undisputed that appellant knew the traffic at and near Riverside park was heavy; that he did not slow down and give a timely signal with a bell, horn or 1.  other device; that he knew persons other than appellee were crossing West Thirtieth street between the "Old Mill" and the south side of the street. There is evidence, or legitimate inferences may be drawn from the evidence, that appellant saw, or, in the exercise of reasonable care, could have seen, appellee passing over Thirtieth street from the north to the south side thereof, a distance of between 30 and 40 feet, in time to have avoided striking appellee; that appellant, in the operation of his car, *Page 144 
caused the right fender thereof to strike appellee on the leg when she was within four to six feet of the curb; that the blow knocked appellee sideways, and that appellant's car stopped at a distance of 16 to 20 feet, taking into consideration the length of his car; that the speed of his automobile was between 15 and 20 miles per hour. Under such state of facts, it was for the jury to say whether or not appellant was guilty of negligence in the operation of his car, and, that such negligence was the proximate cause of appellee's injuries. See Raymond v. Hill (1914),168 Cal. 473, 143 P. 743.
It is to be borne in mind that foot passengers have equal rights in the streets with automobiles, in the absence of statute or ordinance to the contrary, and neither has a priority 2, 3.  of right over the other Stringer v. Frost (1889),  116 Ind. 477, 19 N.E. 331, 2 L.R.A. 614, 9 Am. St. 875. See Meenach v. Crawford (1916), 187 S.W. (Mo. Sup.) 879, andOliver v. Weaver (1923), 72 Colo. 540, 212 P. 978; that, "regardless of the part of the street in which the pedestrian may be, if the driver sees, or in the exercise of reasonable care could see, the pedestrian in time to avoid a collision with him, and does not do so, he is liable for resulting injuries." Berry, Automobiles (6th ed.) 314. See Anderson v. Wood (1919),264 Pa. 98, 107 A. 658; Devecchio v. Ricketts (1924), 66 Cal. App. 334,226 P. 11. It has been said by the Supreme Court of California: "As to foot passengers, the old common-law freedom of use of the king's highway has not been modified in this state by any positive enactment." Raymond v. Hill, supra. The above statement is true as to the law in force at the time of this accident, and is recognized by the statute which requires one driving an automobile to slow down and give timely warning when approaching a pedestrian who is at the time using the "king's highway." *Page 145 
Appellant says that "traffic rules of public thoroughfares, whether based upon the law of the road, an ordinance, or statute, are not inflexible rules." Borg v. Larson (1916),60 Ind. App. 514, 111 N.E. 201. He then proceeds to present an argument to the effect that, if the statute is to "be construed and applied as requiring every automobile to blow its horn when approaching every pedestrian on the road, the result would be bedlam." The above rule has only been applied in this state when an emergency has arisen, where it is necessary to escape from danger to one's self or to prevent injury to others. In such case, it will not only be excusable, but perfectly proper, to temporarily violate the general rule. In other words, appellant would have us declare, under the facts in this case, that his failure to slow down and give timely warning of his approach by sounding his horn is to be obviated, for the reason that a noise would come forth when his horn was called upon to do what it was designed and intended to do — that is, give a warning of his approach.
Can an appellate tribunal, in face of the general verdict for the appellee, say, under the facts in this case, that the appellee was guilty of contributory negligence? Appellee was in the highway; she had the right to use the same as well as the automobile; she had left the north side of the street when she, at the time, had a clear space across the street, and proceeded in a straight line across the street to within four to six feet of the south curb line when she was struck by the right fender of appellant's automobile, which was traveling east; the evidence is silent as to whether she did or did not look for approaching automobiles when she first entered upon the street; she says that, the first time she saw the automobile, it was within two feet of her, and that it just "came around." Several witnesses on the south side *Page 146 
of the street saw the automobile for the first time when it was four to six feet from appellee, and one witness, who was on the north side of the street, saw the automobile when it was 25 feet from appellee. The accident happened at the bend in the street. True it is that appellee said there was nothing between her and the direction from which the automobile was coming, but her statement, in the light of her other evidence, was susceptible of several interpretations, none of which could mean that she had an unobstructed view west from the place of the accident for any appreciable distance.
We hold that it was for the jury to say, under all the facts in this case, whether the appellee was guilty of contributory negligence, and the jury, by its general verdict, having 4.  found that fact adversely to appellant, the result will not be disturbed on appeal. Indianapolis, etc., Traction Co.
v. Roach (1922), 192 Ind. 384, 135 N.E. 334; Louisville, etc.,R. Co. v. Berry (1893), 9 Ind. App. 63, 36 N.E. 646; Huggon
v. Whipple  Co. (1913), 214 Mass. 64, 100 N.E. 1087;Ridgeway v. Lewis (1923), 125 Wash. 316, 216 P. 355;Anderson v. Wood, supra; Little v. Yanagisawa (1924),70 Cal. App. 303, 233 P. 357.
Judgment affirmed.
NICHOLS, J., dissents with an opinion.